David Newbern, Justice, dissenting. The majority opinion correctly identifies the elements of estoppel. I dissent because the facts presented do not show an affirmative misrepresentation on the part of the State. The facts also fail to show that Tamara Wallace was ignorant of any relevant fact concerning the assignment of her rights to the State. It is undisputed that Ms. Wallace, in exchange for AFDC payments from the State, assigned to the State “all rights, title and interest in any support” that she had in her own behalf or in behalf of any person for whom she received AFDC. It is also undisputed that Ms. Wallace received $162 each month from the state in AFDC benefits. At the hearing on the petition, Ms. Wallace admitted that she read and signed the form that was attached and that her caseworker explained the assignment of back support rights to her. In her petition for relief, Tamara Wallace alleged that she was informed by the State that she would have to hire private counsel for her custody action and to pursue back support, lying-in expenses, and attorney’s fees. The petition claims that the State refused to help her with these claims, that she hired private counsel, and that after recovering a judgment, the State collected the payments on the judgment. The petition contains no claim that the State promised to waive the rights she previously assigned. Likewise, the stipulation of facts entered into between Ms. Wallace and the State fails to show any promise by the State concerning the assignment of rights. Prior to 1980, the State could not be estopped by the actions of its agent. In Foote’s Dixie Dandy v. McHenry, Adm’r, 270 Ark. 816, 607 S.W.2d 323 (1980), we abandoned the principle that the State can never be estopped but stated that estoppel is not a defense that should be readily available against the State. We also identified four elements that must be present in order to apply estoppel to a sovereign: (1) the party to be estopped must know the facts; (2) the party to be estopped must intend that the conduct be acted on or must act so that the party asserting the estoppel had a right to believe it was so intended; (3) the party asserting the estoppel must be ignorant of the facts; and (4) the party asserting the estoppel must rely on the other’s conduct and be injured by that reliance. The specific reference to actions or statements by a State agent underscores the need for some affirmative act as a prerequisite to a judicial finding of estoppel. Arkansas Dep’t of Human Services v. Estate of Lewis, 325 Ark. 20, 922 S.W.2d 712 (1996). Estoppel should not be applied where there is no clear proof of an affirmative act amounting to misrepresentation by the agency. Everett v. Jones, 277 Ark. 162, 639 S.W.2d 739 (1982). In Arkansas Dep’t of Human Services v. Estate of Lewis, supra, a case cited by the majority, we quoted from Everett v. Jones, supra, as follows: Certainly, we do not intend that the Foote’s doctrine be extended to a nebulous and indefinite situation where the agent of the State has not clearly caused the claimant to [hold a particular belief] .... Before the State is estopped from applying this law there must be substantial evidence that the citizen relied upon actions or statements by an agent of the State. Since Foote’s Dixie Dandy v. McHenry, supra, we have refused to apply the doctrine of estoppel against the State unless an affirmative misrepresentation by an agent or agency of the State was clearly shown. Arkansas Dep’t of Human Services v. Estate of Lewis, supra; Everett v. Jones, supra. Further, we have refused to apply the doctrine when there is no showing of reliance upon a misleading action. Hope Educ. Ass’n v. Hope School Dist., 310 Ark. 768, 839 S.W.2d 526 (1992); Arkansas Alcoholic Beverage Control Div. v. Person, 309 Ark. 588, 832 S.W.2d 249 (1992); Arkansas Power & Light Co. v. Arkansas Pub. Serv. Comm’n, 275 Ark. 164, 628 S.W.2d 555 (1982). The facts of this case reveal neither a misleading action on the part of the state nor justifiable reliance. Ms. Wallace does not even claim that she was ignorant of any of the relevant facts. The majority’s decision to estop the State is not supported by the facts. We should follow the standards espoused in Arkansas Dep’t of Human Services v. Estate of Lewis, supra, and once again refuse to expand the Foote’s Dixie Dandy doctrine to encompass incidents devoid of affirmative misrepresentation.